EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph N. Ziebert on 25 March 2021. Please see interview summary for details.

The application has been amended as follows: 
Claim 1, line 13 has been amended to add the term - - interface - - after the term “user”.

Claim 5 has been amended to read:
5. The seizure detection system of Claim 1, wherein the one or more circuits are configured to:
perform a preliminary analysis with the eigenvalues, wherein the preliminary analysis indicates whether the EEG signal [includes noise] is insignificant; and
perform a secondary analysis with one or more metrics of the plurality of different types of metrics to determine whether the EEG signal indicates the candidate seizure or that the EEG signal includes [the] noise.

Claim 6 has been amended to read:
6. The seizure detection system of Claim 1, wherein the one or more circuits are configured to:
determine probabilities of an occurrence of a pattern of a trajectory of each of the plurality of different types of metrics at a plurality of points in time; [and]
probabilities of the occurrence of a pattern of the trajectory of each of the plurality of different types of metrics meet a predefined level of statistical significance based on the probabilities; and
map metrics that meet the predefined level of statistical significance of the plurality of different types of metrics to a category, wherein the category is a seizure category.

Claim 8, line 8 has been amended to replace the phrase “a user interface” with the phrase - - the user interface - -.

Claim 10 has been amended to read:
10. The seizure detection system of Claim 1, wherein the one or more circuits are configured to:
determine Renyi permutation entropy values based on the EEG signal;
determine that the Renyi permutation entropy values are decreasing;
determine that the EEG signal indicates the candidate seizure in response to a determination that the eigenvalues are decreasing and a second determination that the Renyi permutation entropy values are decreasing; and
determine that the EEG signal indicates noise [when] based at least in part on eigenvalues [are] decreasing and the Renyi permutation entropy values [are] decreasing.

Claim 12 has been amended to read:
12. The seizure detection system of Claim 1, wherein at least one of [the moving window or the set pattern are] a step size or an overlap of a window used in a secondary analysis with one metric of the different types of metrics is based on [a user defined parameter value] user input.



Claim 26 has been amended to read:
26. A seizure detection system comprising one or more circuits, the one or more circuits are configured to: 
receive an electroencephalogram (EEG) signal generated based on electrical brain activity of a patient;
determine a plurality of different types of metrics based on the EEG signal, one type of metric of the plurality of different types of metrics being eigenvalues, the plurality of different types of metrics indicating one or more non-linear features of the EEG signal;
determine whether the eigenvalues are decreasing [one or more of the plurality of different types of metrics exhibit a decrease over time that meets a predefined level of statistical significance]; and
determine that the EEG signal indicates a candidate seizure by determining that the eigenvalues are decreasing and that another one of the plurality of different types of metrics is changing in a set pattern [based at least in part on a determination that the one or more of the plurality of different types of metrics exhibit the decrease over time that meets the predefined level of statistical significance]; and
cause a display of a user interface device to display a visual indicator responsive to determining that the EEG signal indicates the candidate seizure.

Claim 28, line 6 has been amended to replace the phrase “a user interface” with the phrase - - the user interface - -.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the claim amendments discussed above, have placed the claims in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791